Citation Nr: 0836538	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  04-35 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right forearm 
disability.  

2.  Entitlement to service connection for a left forearm 
disability.

3.  Entitlement to service connection for a left wrist 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran has verified active duty service in the Army 
National Guard from May 1990 to September 1990, and from 
November 1990 to May 1991.  He served on active duty in the 
Persian Gulf War theatre-of-operations.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Detroit, Michigan, that 
denied service connection for bilateral forearm disability, a 
left wrist disorder, bilateral hearing loss, tinnitus and a 
sinus condition.  The Board issued a Decision/Remand in 
January 2008 that denied the veteran's request for service 
connection for bilateral hearing loss and tinnitus.  The 
remaining issues were remanded to the Appeals Management 
Center (AMC) for the purpose of obtaining additional medical 
evidence.  Subsequently service connection was granted for a 
sinus disability.  The remaining issues have since been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The veteran has been diagnosed as suffering from "pain" 
of the right and left forearms as well as "pain" of the 
left wrist.  

3.  Although diagnosed as experiencing pain, the veteran has 
not been diagnosed as having an actual ratable disability or 
disorder of the right and left forearms and the left wrist.  




CONCLUSIONS OF LAW

1.  A right forearm disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007). 

2.  A left forearm disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007). 

3.  A left wrist disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the veteran received notification of 
the VCAA in a February 2004 letter from the RO.  This letter 
informed the appellant of what evidence was required to 
substantiate the claim for service connection, and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the VA.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for 
service connection.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  With respect to 
his Army National Guard records, the VA has obtained his 
medical records and these have been incorporated with his 
active duty records.  These documents have been included in 
the claims folder for review.  Given the foregoing, the Board 
finds that the RO has substantially complied with the duty to 
procure the necessary medical and other records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  In this instance, the Board remanded the 
claim in January 2008 specifically so that the veteran could 
undergo orthopedic examinations by VA doctors.  Such an 
examination occurred in May 2008 and the results of that 
examination have been included in the claims folder for 
review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of the appellant's claim.  It seems clear that the 
VA has given the appellant every opportunity to express his 
opinions with respect to the issues now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

Given the foregoing, the Board finds that the AMC/RO has 
substantially complied with the Board's most recent 
development instructions in the Board's January 2008 
Decision/Remand for the issues discussed in the Decision.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the veteran was provided with a Dingess-type notice 
letter in March 2006.  This letter specifically discussed the 
subject matter of Dingess and how the Dingess claim could 
affect the veteran's case.  Because this notice has been 
provided, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The veteran has submitted a claim for service connection 
benefits.  Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 
2002) and 38 C.F.R. § 3.303(b) (2007), service connection may 
be awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007). The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The veteran has come before the VA claiming that he now 
suffers from disabilities of the left wrist, right forearm, 
and left forearm.  He contends that he fell while in basic 
training injuring all three body parts.  The service medical 
records indicate that he did seek treatment for conditions of 
his wrists and arms; nevertheless, he was eventually 
graduated from basic training with no restrictions submitted 
on his physical profile.  Although he went on to perform 
other duties while in the service, the veteran maintains that 
since basic training he has suffered from pain and discomfort 
in his extremities and left wrist.  Thus, he asks that 
service connection be granted for these three conditions.

To support his claim, the veteran has submitted private 
treatment records and more specifically a letter from a 
doctor who sent letters to the VA in January 2007.  In that 
letter, the doctor stated that he had reviewed the veteran's 
"service record".  The doctor further wrote that since the 
fall in service, the veteran has continued to experience pain 
in the forearms and the wrist.  As such, it was his opinion 
that the fall in service produced the wrist and arm pain from 
which the veteran is now suffering therefrom.  
Notwithstanding this pronouncement, the doctor did not state 
what specific disability was affecting the left wrist, right 
forearm, and left forearm.  He merely wrote that the veteran 
was suffering from pain in these three body parts.  

Also in support of the veteran's claim are statements 
provided by his wife and a friend.  Both statements report 
that the veteran has experienced pain in one or both forearms 
and his wrists.  However, neither statement was prepared by a 
medical expert nor did either person provide a diagnosis of 
an actual disability affecting the wrist or the forearms.  

Because of the Board's action in January 2008, the veteran 
underwent an orthopedic examination in May 2008.  The 
examination was performed by a doctor and the examiner 
reviewed the claims folder prior to examining the veteran.  
Upon completion of the physical exam of the veteran, the 
doctor acknowledged that the veteran complained of pain in 
the forearms and the left wrist.  Yet, the doctor also 
concluded that the forearms of the right and left arm along 
with the left wrist were "normal".  The doctor further 
opined:

	. . . it is my opinion that it is 
not likely that the veteran now has any 
disability or anomaly . . . that is 
related to the injury in the service.  I 
found no disability that would be more 
likely of post-service onset or 
attributable to other causes.

....

There is no additional limitation of 
motion due to pain, fatigue, weakness, or 
lack of endurance on repetitive use of 
his spine and joints (three times).

There is no impairment of daily 
occupational activities due to his above 
complaints.

It is noted that the veteran has not claimed that his claimed 
conditions were the result of National Guard service.  
Therefore, 38 C.F.R. 38 C.F.R. § 3.6(c)(3) and (d)(4) (2007) 
and the case law of Paulson v. Brown, 7 Vet. App. 466 (1995), 
are not for application.  

The veteran has insinuated that the information provided by 
himself, his wife, and his friend support his assertions.  
This evidence is considered lay evidence, and it is certainly 
deemed credible.  38 C.F.R. § 3.159(a)(2) (2007).  However, 
none of the individuals has shown, nor have they claimed, 
that they are qualified, through education, training or 
experience, to offer medical diagnoses, statements, or 
opinions.  Therefore, their opinions, while offered in good 
faith, cannot be considered competent medical evidence and, 
as such, they are insufficient for purposes of establishing 
nexus, or causation.  38 C.F.R. § 3.159(a)(1) (2007); also, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, while the veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses, as a layperson, he does not have the 
medical expertise to provide an opinion regarding a medical 
diagnosis or etiology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He cannot state, with medical certainty, that he 
has a disability of the left wrist and both forearms.  In the 
absence of evidence demonstrating that the veteran has the 
requisite training to proffer medical opinions, the 
contentions made by him are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).

The veteran and his representative have insinuated that since 
the private doctor attributed the veteran's pain to an in-
service accident, service connection should be automatically 
granted.  The Board disagrees.  The private doctor has only 
diagnosed the veteran as suffering from pain.  Unfortunately, 
pain is not, in and of itself, a disability for the purposes 
of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
In the present case, there is evidence that the veteran has a 
painful left wrist along with pain in both forearms.  
However, no disability has yet been diagnosed by a competent 
individual with the expertise to identify an actual 
disability of these three body parts.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (veteran, as a 
layperson, is not competent to provide evidence of a 
diagnosis); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (sometimes a layperson will be competent to 
identify a disability when the condition is simple).  As 
such, the veteran's claim of entitlement to service 
connection for disabilities of the left wrist, right forearm, 
and left forearm must be denied. The Board considered the 
applicability of the benefit-of-the-doubt rule; however, as a 
preponderance of the evidence is against the veteran's claim 
this rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Thus, the Board is unable to identify a basis for granting 
service connection for a right forearm, left wrist, or left 
forearm disability.  


ORDER

1.  Entitlement to service connection for a right forearm 
disability is denied.  

2.  Entitlement to service connection for a left forearm 
disability is denied.

3.  Entitlement to service connection for a left wrist 
disorder is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


